DETAILED ACTION
Claims 1-8 and 12-20 are pending before the Office for review.
In the response filed March 1, 2021:
Claims 1, 14 and 18 were amended
Claim 9 was canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over LIANG et al (U.S. Patent Application Publication 2013/0084711) in view of ZHANG et al (U.S. Patent Application Publication 2015/0155177), SUZUKI (U.S. Patent 6,797,634) and KHAJA et al (U.S. Patent Application Publication 2016/0020071).
With regards to claim 1, Liang discloses a method comprising forming plasma effluents of an oxygen containing precursor in a semiconductor processing chamber; contacting the interior surface of the semiconductor processing chamber bordering a substrate processing region with the plasma effluents and treating the interior surfaces of the semiconductor processing chamber (Figured 2 Paragraphs [0015], [0027]-[0029] discloses flowing oxygen containing precursors to form plasma effluents which are flowed into a substrate processing chamber, wherein the plasma effluents treat the interior surface of the chamber) wherein the method provides a treatment of the chamber which may under the treatment of plasma effluents in order to provide a chamber with smoother surface for better efficacy of the plasma effluents entering the substrate processing region (Paragraph [0019]) which renders obvious forming condition plasma effluents for treating the interior surface of the semiconductor processing chamber. 
Liang does not explicitly disclose wherein the conditioning plasma effluents are produced locally in a substrate processing region of the semiconductor processing chamber wherein the treating includes oxidizing fluorine radicals and removing residual fluorine from the interior surfaces of the semiconductor processing chamber and wherein the substrate processing region is essentially devoid of hydrogen during the 
Zhang discloses a method comprising forming a condition plasma effluents of a precursor in a semiconductor processing chamber wherein the condition plasma effluents are produced remotely or locally in a substrate processing region of the semiconductor processing chamber; contacting the interior surface of the semiconductor processing chamber bordering the substrate processing region with the conditioning plasma effluents and treating the interior surface of the semiconductor processing chamber (Paragraphs [0018]-[0018], [0025]-[0026]). Liang as modified by Zhang discloses and performing a second process (206) of an oxygen containing precursor separate from an initial plasma exposure wherein the oxygen containing exposure is an oxygen containing precursor  and a carrier or other inert gas (Liang Paragraphs [0027], [00029]) wherein the treatment may be performed in the remote plasma chamber or locally (Zhang Paragraphs [0018]-[0018], [0025]-[0026]) which renders obvious wherein the substrate processing region is essentially devoid of hydrogen during the operation of treating the interior surfaces of the semiconductor processing chamber with the conditioning plasma effluents.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Liang to include the producing the plasma effluents locally in the substrate processing region as rendered obvious by Zhang because the reference of teaches that conditions the remote teaches such conditioning provides for a more even etch rate during the substrate processing (Paragraph [0006]) and one of ordinary skill in the art prior to the effective filing date of 
Khaja discloses a method comprising forming condition plasma effluent of an oxygen containing precursor in a semiconductor processing chamber; contacting interior surface of the semiconductor processing chamber bordering a substrate processing region with the condition plasma effluent and retag the interior surface of the semiconductor processing chamber (Paragraphs [0027]-[0029]) wherein the condition process may be performed to remove undesirable fluorine containing contaminants that are bonded to or absorbed on the chamber surface of the processing chamber by reacting with the fluorine present (Paragraph [0039]). Suzuki discloses a method of condition a processing chamber (an etching chamber) comprising providing a condition gas atmosphere comprising oxygen wherein the during the conditioning the halogen compound is removed or oxidized by a reaction with the oxygen (Col. 3 lines 21-28, Col.7 lines 30-36, Col. 16 lines 53-67 Col. 17 lines 1-5, 27-35, 56-67 Col. 18 lines 1-5). Therefore Liang as modified by Zhang, Khaja and Suzuki renders obvious wherein the treating includes oxidizing fluorine radicals and removing residual fluorine from the interior surfaces of the semiconductor processing chamber.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Liang to include the conditioning of chamber as rendered obvious by Khaja and Suzuki because the reference of Khaja teaches that such treatment improves dissociation/recombination rate and plasma coupling efficiency in the processing chamber and provides a repeatable and stable plasma source performance from wafer to wafer (abstract); the 
With regards to claim 12, the modified teachings of Liang discloses wherein the plasma power used to produce the condition plasma effluents is between about 100 watts and about 3000 watts (Liang Claim 19) which over laps Applicant’s claimed amount of less than or about 500 W. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (U.S. Patent 9,275,834) in view of LIANG et al (U.S. Patent Application Publication 2013/0084711); ZHANG et al (U.S. Patent Application Publication 2015/0155177), SUZUKI (U.S. Patent 6,797,634) and KHAJA et al (U.S. Patent Application Publication 2016/0020071).
With regards to claims 1 and 2, Park discloses a method comprising transferring a substrate into a substrate processing region (1033), wherein the substrate comprises an exposed region of titanium nitride (Claim 1, Col. 3 lines 37-53); flowing a fluorine-containing precursor into a remote plasma (1015) region fluidly coupled with the substrate processing region (1033) while forming a remote plasma in the remote plasma region to produce etching plasma effluents (Col. 3 lines 54-63, Col. 5 lines 35-55 Col. 6 1033) through apertures in a showerhead (1025), wherein the showerhead is disposed between the remote plasma region and the substrate processing region (Figure 3A, Figure 1 step 140, 150 Col. 3 lines 64-67, Col. 5 lines 35-55 Col. 6 lines 50-54, Col. 8 lines 30-53).
Park is silent as to forming conditioning plasma effluents of an oxygen-containing precursor in a semiconductor processing chamber; wherein the condition plasma effluents are produced locally in a substrate processing region of the semiconductor processing chamber, contacting interior surfaces of the semiconductor processing chamber bordering the substrate processing region with the conditioning plasma effluents; and treating the interior surfaces of the semiconductor processing chamber wherein the treating includes oxidizing fluorine radicals and removing residual fluorine from the interior surfaces of the semiconductor processing chamber wherein the substrate processing region is essentially devoid of hydrogen during the operation of treating the interior surfaces of the semiconductor processing chamber with the conditioning plasma effluents.
Liang discloses a method comprising forming plasma effluents of an oxygen containing precursor in a semiconductor processing chamber; contacting the interior surface of the semiconductor processing chamber bordering a substrate processing region with the plasma effluents and treating the interior surfaces of the semiconductor processing chamber (Figured 2 Paragraphs [0015], [0027]-[0029] discloses flowing oxygen containing precursors to form plasma effluents which are flowed into a substrate processing chamber, wherein the plasma effluents treat the interior surface of the chamber) wherein the surface of the chamber is condition (Paragraph [0019]) and transferring a substrate into the substrate processing region subsequent to the operation of treating the interior surface so with the condition plasma effluents wherein the substrate processing region may be an etching chamber (Paragraphs [0015], [0021], [0047]).
It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Park to include the conditioning of chamber as rendered obvious by Liang because the reference of Liang teaches that such treatment enables the plasma effluents to remain reactive long and increase the efficacy of the plasma effluents when processing the substrate in the substrate processing region (Paragraph [0019]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the chamber treatment as rendered obvious by Liang. MPEP 2143D
Zhang discloses a method comprising forming a condition plasma effluents of a precursor in a semiconductor processing chamber wherein the condition plasma effluents are produced remotely or locally in a substrate processing region of the semiconductor processing chamber; contacting the interior surface of the semiconductor processing chamber bordering the substrate processing region with the conditioning plasma effluents and treating the interior surface of the semiconductor processing chamber (Paragraphs [0018]-[0018], [0025]-[0026]). Liang as modified by Zhang discloses and performing a second process (206) of an oxygen containing precursor separate from an initial plasma exposure wherein the oxygen containing exposure is an oxygen containing precursor  and a carrier or other inert gas (Liang 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Park to include the producing the plasma effluents locally in the substrate processing region as rendered obvious by Zhang because the reference of teaches that conditions the remote teaches such conditioning provides for a more even etch rate during the substrate processing (Paragraph [0006]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the conditioning as rendered obvious by Zhang. MPEP 2143D
Khaja discloses a method comprising forming condition plasma effluent of an oxygen containing precursor in a semiconductor processing chamber; contacting interior surface of the semiconductor processing chamber bordering a substrate processing region with the condition plasma effluent and retag the interior surface of the semiconductor processing chamber (Paragraphs [0027]-[0029]) wherein the condition process may be performed to remove undesirable fluorine containing contaminants that are bonded to or absorbed on the chamber surface of the processing chamber by reacting with the fluorine present (Paragraph [0039]). Suzuki discloses a method of condition a processing chamber (an etching chamber) comprising providing a condition gas atmosphere comprising oxygen wherein the during the conditioning the halogen 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Park to include the conditioning of chamber as rendered obvious by Khaja and Suzuki because the reference of Khaja teaches that such treatment improves dissociation/recombination rate and plasma coupling efficiency in the processing chamber and provides a repeatable and stable plasma source performance from wafer to wafer (abstract); the reference of Suzuki teaches such condition allows for a constant dimension patterning of the first wafer (Col. 7 lines 37-44) and one of ordinary skill in the art prior to the effective filing date of the invention would have had had a reasonable expectation of predictably achieving the desired patterning using the oxidizing during conditioning as rendered obvious by Khaja and Suzuki. MPEP 2143D 
With regards to claim 3,
With regards to claim 4, the modified teachings of Park teaches that the etching conditions are such that a conformal etch proves is performed wherein conformal etch process refers to a generally uniform removal of material on the surface of the same shape as the surface i.e. the surface of the etch layer and pre-etch surface are nearly parallel (Park Col. 11 lines 41-47) which renders obvious wherein an amount of titanium nitride at an edge region of the substrate and an amount of titanium nitride at a central region of the substrate are etched to within about 5% of one another.
With regards to claims 5-6, the modified teachings of Park renders obvious wherein the hydrogen containing precursor is ammonia (Park Col. 5 lines 35-55).
With regards to claim 7, the modified teachings of Park renders obvious flowing an oxygen-containing precursor with the fluorine-containing precursor to produce the etching plasma effluents (Park Col. 5 lines 35-55).
With regards to claim 8, the modified teachings of Park renders obvious wherein a temperature of the substrate is maintained between about 30°C and about 500°C (Park Col. 6 lines 29-32) which overlaps Applicant’s claimed amount of about 200° C and about 500° C during the etching. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 12, the modified teachings of Park disclose wherein the plasma power used to produce the condition plasma effluents is between about 100 watts and about 3000 watts (Liang Claim 19, Zhang Paragraphs [0025], [0031]) which over laps Applicant’s claimed amount of less than or about 500 W. In the case where 

Claims 1-8 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al (U.S. Patent 9,275,834) in view of KHAJA et al (U.S. Patent Application Publication), SUZUKI (U.S. Patent 6,797,634) and ZHANG et al (U.S. Patent Application Publication 2015/0155177).
With regards to claims 1 and 2, Park discloses a method comprising transferring a substrate into a substrate processing region (1033), wherein the substrate comprises an exposed region of titanium nitride (Claim 1, Col. 3 lines 37-53); flowing a fluorine-containing precursor into a remote plasma (1015) region fluidly coupled with the substrate processing region (1033) while forming a remote plasma in the remote plasma region to produce etching plasma effluents (Col. 3 lines 54-63, Col. 5 lines 35-55 Col. 6 lines 50-54); and etching the exposed region of titanium nitride by flowing the etching plasma effluents into the substrate processing region (1033) through apertures in a showerhead (1025), wherein the showerhead is disposed between the remote plasma region and the substrate processing region (Figure 3A, Figure 1 step 140, 150 Col. 3 lines 64-67, Col. 5 lines 35-55 Col. 6 lines 50-54, Col. 8 lines 30-53).
Park is silent as to forming conditioning plasma effluents of an oxygen-containing precursor in a semiconductor processing chamber; wherein the conditioning plasma effluents are produced locally in a substrate processing region of the semiconductor processing chamber, contacting interior surfaces of the semiconductor processing 
Khaja discloses a method comprising forming condition plasma effluent of an oxygen containing precursor in a semiconductor processing chamber; contacting interior surface of the semiconductor processing chamber bordering a substrate processing region with the condition plasma effluent and retag the interior surface of the semiconductor processing chamber (Paragraphs [0027]-[0029]) wherein the condition process may be performed to remove undesirable fluorine containing contaminants that are bonded to or absorbed on the chamber surface of the processing chamber by reacting with the fluorine present (Paragraph [0039]) and wherein the substrate processing region is essentially devoid of hydrogen during the operation of treating the interior surfaces of the semiconductor processing chamber with the conditioning plasma effluents (Paragraph [0029]). Suzuki discloses a method of condition a processing chamber (an etching chamber) comprising providing a condition gas atmosphere comprising oxygen wherein the during the conditioning the halogen compound is removed or oxidized by a reaction with the oxygen (Col. 3 lines 21-28, Col.7 lines 30-36, Col. 16 lines 53-67 Col. 17 lines 1-5, 27-35, 56-67 Col. 18 lines 1-5). Therefore Park as modified by Zhang, Khaja and Suzuki renders obvious wherein the treating includes 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Park to include the conditioning of chamber as rendered obvious by Khaja and Suzuki because the reference of Khaja teaches that such treatment improves dissociation/recombination rate and plasma coupling efficiency in the processing chamber and provides a repeatable and stable plasma source performance from wafer to wafer (abstract); the reference of Suzuki teaches such condition allows for a constant dimension patterning of the first wafer (Col. 7 lines 37-44) and one of ordinary skill in the art prior to the effective filing date of the invention would have had had a reasonable expectation of predictably achieving the desired patterning using the oxidizing during conditioning as rendered obvious by Khaja and Suzuki. MPEP 2143D 
Zhang discloses a method comprising forming a condition plasma effluents of a precursor in a semiconductor processing chamber wherein the condition plasma effluents are produced remotely or locally in a substrate processing region of the semiconductor processing chamber; contacting the interior surface of the semiconductor processing chamber bordering the substrate processing region with the conditioning plasma effluents and treating the interior surface of the semiconductor processing chamber (Paragraphs [0018]-[0018], [0025]-[0026]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Park to include the producing the plasma effluents locally in the substrate processing region as rendered obvious by Zhang because the reference of teaches that conditions the remote teaches such conditioning provides for a more even etch rate during the substrate processing (Paragraph [0006]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the conditioning as rendered obvious by Zhang. MPEP 2143D
With regards to claim 3, the modified teachings of Park renders obvious wherein the substrate further includes an exposed region of tungsten, and wherein the etching removes titanium nitride at a selectivity relative to tungsten of greater than or about 100:1 (Park Col. 6 lines 8-11) In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05
With regards to claim 4, the modified teachings of Park teaches that the etching conditions are such that a conformal etch proves is performed wherein conformal etch process refers to a generally uniform removal of material on the surface of the same shape as the surface i.e. the surface of the etch layer and pre-etch surface are nearly parallel (Park Col. 11 lines 41-47) which renders obvious wherein an amount of titanium nitride at an edge region of the substrate and an amount of titanium nitride at a central region of the substrate are etched to within about 5% of one another.
With regards to claims 5-6,
With regards to claim 7, the modified teachings of Park renders obvious flowing an oxygen-containing precursor with the fluorine-containing precursor to produce the etching plasma effluents (Park Col. 5 lines 35-55).
With regards to claim 8, the modified teachings of Park renders obvious wherein a temperature of the substrate is maintained between about 250°C and about 400°C (Khaja Paragraph [0032], Zhang Paragraph [0033] discloses 20° to about 300°C) which overlaps Applicant’s claimed amount of about 200° C and about 500° C during the etching. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 13, the modified teachings of Park renders obvious wherein the substrate processing region is defined form above by a showerhead, and wherein a pedestal within the substrate processing region is maintained within about 800-1500 mil (Khaja Paragraph [0039]) which overlaps Applicants’ claimed amount of within about 5 cm (about 1985 mils) of the showerhead during the treating. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 14-15, Park discloses a method comprising transferring a substrate into a substrate processing region (1033), wherein the substrate comprises an exposed region of titanium nitride (Claim 1, Col. 3 lines 37-53); flowing a fluorine-containing precursor into a remote plasma (1015) region fluidly coupled with the substrate processing region (1033) while forming a remote plasma in the remote plasma 1033) through apertures in a showerhead (1025), wherein the showerhead is disposed between the remote plasma region and the substrate processing region (Figure 3A, Figure 1 step 140, 150 Col. 3 lines 64-67, Col. 5 lines 35-55 Col. 6 lines 50-54, Col. 8 lines 30-53).
Park is silent as to forming conditioning plasma effluents of a fluorine containing precursor and an oxygen-containing precursor in a substrate processing region of a semiconductor processing chamber; contacting interior surfaces of the semiconductor processing chamber bordering the substrate processing region with the conditioning plasma effluents; and treating the interior surfaces of the semiconductor processing chamber wherein the treating includes oxidizing fluorine radicals and removing residual fluorine from the interior surfaces of the semiconductor processing chamber, wherein the substrate processing region is essentially devoid of hydrogen during the operation of treating the interior surfaces of the semiconductor processing chamber with the conditioning plasma effluents.
Khaja discloses a method comprising: forming conditioning plasma effluents of an oxygen-containing precursor in a semiconductor processing chamber; contacting interior surfaces of the semiconductor processing chamber bordering a substrate processing region with the conditioning plasma effluents; and treating the interior surfaces of the semiconductor processing chamber (Paragraphs [0027], [0029]-[0031], [0034], Figure 2 steps 204, 206). Khaja further discloses using a cleaning gas comprising a fluorine containing gas wherein the gas can be introduced into the radical 
It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Park to include the conditioning of chamber as rendered obvious by Khaja because the reference of Liang teaches that such treatment improves dissociation/recombination rate and plasma coupling efficiency in the processing chamber and provides a repeatable and stable plasma source performance from wafer to wafer (abstract) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the chamber treatment as rendered obvious by Khaja. MPEP 2143D
Suzuki discloses a method of condition a processing chamber (an etching chamber) comprising providing a condition gas atmosphere comprising oxygen wherein the during the conditioning the halogen compound is removed or oxidized by a reaction with the oxygen (Col. 3 lines 21-28, Col.7 lines 30-36, Col. 16 lines 53-67 Col. 17 lines 1-5, 27-35, 56-67 Col. 18 lines 1-5). In addition, Khaja discloses wherein the condition process may be performed to remove undesirable fluorine containing contaminants that are bonded to or absorbed on the chamber surface of the processing chamber by 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Park to include the conditioning of chamber as rendered obvious by Suzuki because the reference of Suzuki teaches such condition allows for a constant dimension patterning of the first wafer (Col. 7 lines 37-44) and one of ordinary skill in the art prior to the effective filing date of the invention would have had had a reasonable expectation of predictably achieving the desired patterning using the oxidizing during conditioning as rendered obvious by Khaja and Suzuki. MPEP 2143D 
Zhang discloses a method comprising forming a condition plasma effluents of a precursor in a semiconductor processing chamber wherein the condition plasma effluents are produced remotely or locally in a substrate processing region of the semiconductor processing chamber; contacting the interior surface of the semiconductor processing chamber bordering the substrate processing region with the conditioning plasma effluents and treating the interior surface of the semiconductor processing chamber (Paragraphs [0018]-[0018], [0025]-[0026].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Park to include the producing the plasma effluents locally in the substrate processing region as rendered obvious by Zhang because the reference of teaches that conditions the remote teaches 
With regards to claim 16, the modified teachings of Park renders obvious wherein a pressure within the semiconductor processing chamber is maintained between about 0.1 Torr to about 20 Torr (Khaja Paragraph [0030], Zhang Paragraph [0034] discloses 10Torr or below) which overlaps Applicant’s claimed about of about 1 Torr ad about 10 Torr.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 17, the modified teachings of Park renders obvious wherein a temperature of the substrate is maintained between about 250°C and about 400°C (Khaja Paragraph [0032], Zhang discloses temperature between 20°C and 300°C) which overlaps Applicant’s claimed amount of about 200° C and about 500° C during the etching. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 18, Park discloses a method comprising transferring a substrate into a substrate processing region (1033), wherein the substrate comprises an exposed region of titanium nitride (Claim 1, Col. 3 lines 37-53); flowing a fluorine-containing precursor into a remote plasma (1015) region fluidly coupled with the substrate processing region (1033) while forming a remote plasma in the remote plasma 
Park is silent as to forming conditioning plasma effluents of a fluorine containing precursor and an oxygen-containing precursor in a substrate processing region of a semiconductor processing chamber; contacting interior surfaces of the semiconductor processing chamber bordering the substrate processing region with the conditioning plasma effluents; and treating the interior surfaces of the semiconductor processing chamber wherein the treating includes oxidizing fluorine radicals and removing residual fluorine from the interior surfaces of the semiconductor processing chamber and wherein the substrate processing region is essentially devoid of hydrogen during the operation of treating the interior surfaces of the semiconductor processing chamber with the conditioning plasma effluents.
Khaja discloses a method comprising: forming conditioning plasma effluents of an oxygen-containing precursor in a semiconductor processing chamber; contacting interior surfaces of the semiconductor processing chamber bordering a substrate processing region with the conditioning plasma effluents; and treating the interior surfaces of the semiconductor processing chamber (Paragraphs [0027], [0029]-[0031], [0034], Figure 2 steps 204, 206). Khaja further discloses using a cleaning gas comprising a fluorine containing gas wherein the gas can be introduced into the radical source along with the conditioning gas described in step 204 (Paragraph [0028]) 
It would have been prima facie obvious to one of ordinary skill in the art to modify the method of Park to include the conditioning of chamber as rendered obvious by Khaja because the reference of Liang teaches that such treatment improves dissociation/recombination rate and plasma coupling efficiency in the processing chamber and provides a repeatable and stable plasma source performance from wafer to wafer (abstract) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the chamber treatment as rendered obvious by Khaja. MPEP 2143D
Suzuki discloses a method of condition a processing chamber (an etching chamber) comprising providing a condition gas atmosphere comprising oxygen wherein the during the conditioning the halogen compound is removed or oxidized by a reaction with the oxygen (Col. 3 lines 21-28, Col.7 lines 30-36, Col. 16 lines 53-67 Col. 17 lines 1-5, 27-35, 56-67 Col. 18 lines 1-5). In addition, Khaja discloses wherein the condition process may be performed to remove undesirable fluorine containing contaminants that 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Park to include the conditioning of chamber as rendered obvious by Suzuki because the reference of Suzuki teaches such condition allows for a constant dimension patterning of the first wafer (Col. 7 lines 37-44) and one of ordinary skill in the art prior to the effective filing date of the invention would have had had a reasonable expectation of predictably achieving the desired patterning using the oxidizing during conditioning as rendered obvious by Khaja and Suzuki. MPEP 2143D 
Zhang discloses a method comprising forming a condition plasma effluents of a precursor in a semiconductor processing chamber wherein the condition plasma effluents are produced remotely or locally in a substrate processing region of the semiconductor processing chamber; contacting the interior surface of the semiconductor processing chamber bordering the substrate processing region with the conditioning plasma effluents and treating the interior surface of the semiconductor processing chamber (Paragraphs [0018]-[0018], [0025]-[0026]). 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Park to include the producing the plasma effluents locally in the substrate processing region as rendered 
With regards to claim 19, the modified teachings of Park renders obvious wherein a temperature of the substrate is maintained between about 250°C and about 400°C (Khaja Paragraph [0032], Zhang Paragraph [0033] discloses 20°C to about 300°C) which overlaps Applicant’s claimed amount of about 200° C and about 500° C during the etching. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 20, the modified teachings of Park teaches that the etching conditions are such that a conformal etch proves is performed wherein conformal etch process refers to a generally uniform removal of material on the surface of the same shape as the surface i.e. the surface of the etch layer and pre-etch surface are nearly parallel (Park Col. 11 lines 41-47) which renders obvious wherein an amount of titanium nitride at an edge region of the substrate and an amount of titanium nitride at a central region of the substrate are etched to within about 5% of one another.

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 6-8 of Applicant’s response that the cited prior art fails to teach or render obvious Applicant’s claimed invention. In particular, Applicant argues the cited prior art fails to teach or render obvious “wherein the substrate processing region is essentially devoid of hydrogen during the operation of treating the interior surfaces of the semiconductor processing chamber with the conditioning plasma effluents.” Applicant argues that Liang is related to burn in of a remote plasma unit and not the treatment of the substrate processing region. Furthermore it is Applicant’s position that one of ordinary skill in the art would not be motivated to form the plasma locally as it would not make Liang suitable for its intended purpose. Applicant further argues that Liang, Khaja, Zhang and Suzuki discloses methods which utilizes hydrogen. As to the dependent claims they are allowable based on their dependency. This is found unpersuasive.
It is the Examiner’s position that the combination of references renders obvious Applicant’s claimed invention. The Applicant agrees that Liang discloses performing a burn in process in a remote plasma system. 
However Zhang discloses a method comprising forming a condition plasma effluents of a precursor in a semiconductor processing chamber wherein the condition plasma effluents are produced remotely or locally in a substrate processing region of the semiconductor processing chamber; contacting the interior surface of the semiconductor processing chamber bordering the substrate processing region with the conditioning plasma effluents and treating the interior surface of the semiconductor processing chamber (Paragraphs [0018]-[0018], [0025]-[0026]). Liang as modified by Zhang discloses and performing a second process (206) of an oxygen containing 
Khaja discloses a method comprising: forming conditioning plasma effluents of an oxygen-containing precursor in a semiconductor processing chamber; contacting interior surfaces of the semiconductor processing chamber bordering a substrate processing region with the conditioning plasma effluents; and treating the interior surfaces of the semiconductor processing chamber (Paragraphs [0027], [0029]-[0031], [0034], Figure 2 steps 204, 206
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012). MPEP 2145(IV)
It is the Examiner’s position in looking at the combination of references in their totality on of ordinary skill in the art would understand the cleaning/conditioning steps as rendered obvious by the prior art maybe performed in both remote plasma region and substrate processing region. 
With regard to the gases, Liang discloses 2 separate processes. While there is an ammonia plasma exposure, there is a subsequent oxidizing gas exposure using an oxygen containing exposures (Paragraph [0027]). Applicant’s currently presented claims do not prevent prior steps comprising hydrogen. Therefore Liang’s separate oxygen treating plasma process renders obvious Applicant’s process essentially devoid of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713